DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3, 6 are objected to because of the following informalities:  
Claim 1 recites “the touch regions”.
Claim 1 recites “said at least another one of the touch regions”.
Applicant use the term “said” and “the” in the claim language.
Examiner suggests applicant use either “said” or “the” in all claim language to improve claim clarity.  
Claims 2, 3, 6, have same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 
Claim 7 recites “A touch positioning apparatus ………. for achieving the method according to claim 1.”
Claim 1 recites “A touch positioning method …”.
Claim 1 is a method claim.
Claim 7 is directed to neither a method nor an apparatus claim.
Claim 13 has same issue.
Claims 7, 13 are direct to neither a ‘process’ nor a ‘machine’, but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See MPEP 2173.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
a single claim which claims “both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “The method according to claim 2, wherein, for each candidate 2point in the intersection region, the corresponding compensation value is acquired according to a relative distance between that candidate point and a center position of each of said at least another one of the touch regions and each of the.”
	The claim language of claim 3 is not complete.
	Therefore, the claim boundary of claim 3 is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication 20150309660 A1, Assignee: Samsung) in view of Koblyuk et al. (U.S. Patent US 9,507,454 B1).
Regarding claim 1, Lee discloses “A touch positioning method applied to an electronic device having a touch unit, wherein the method comprises: 
acquiring a plurality of touch regions when a multi-touch action occurs on the touch unit, wherein each of the touch regions comprises a plurality of candidate points, ([0064] “the controller 240 may execute the touch compensation program 231 when detecting the damaged touch line. The touch compensation program 231, when a multi-touch in proximity to the damaged touch line (the proximity is determined based on a preset threshold value) is determined as a misrecognized touch, may compensate for the misrecognized touch. To this end, when compensating for the misrecognized touch, the controller 240 may obtain a particular point between coordinates of the multi-touch that has been detected near the damaged touch line and then process the particular point into a point where a single touch is generated. For example, the particular point may be set as a midpoint between the two coordinates or one point on the damaged touch line between the two coordinates.” [0088] “A method of controlling an operation of an electronic device according to various embodiments of the present disclosure may include: detecting a damaged area in a touch area; identifying information on a location and a width of the damaged area; and performing a touch compensation function when a touch is to be compensated for based on the identified information. The damaged area may include at least one damaged touch line of touch lines constituting the touch area. The performing of the touch compensation function may include: detecting a touch; determining that the touch is a multi-touch generated on opposite sides of the damaged area; identifying that a distance by which the multi-touch is separated from the damaged area is smaller than a threshold value; and processing the multi-touch into a single touch. In this case, the processing of the multi-touch into the single touch may include deducing a coordinate of an unrecognized touch point by obtaining a particular point between coordinates (e.g., the mean of the coordinates) of the multi-touch.”) 
compensating the sensing values of the candidate points in an intersection region when the touch regions form the intersection region with at least another one of the touch regions; ([0064] “touch compensation program 231” [0060] “The touch compensation program 231 may perform a function of compensating for a touch generated near the damaged touch line. In addition, when the damaged touch line is detected, the screen setting change program 232 may accordingly change screen display settings (e.g., scale down the screen or divide the screen) to display the screen.” [0062] [0076]) 
 calculating touch coordinates of the touch regions according to a position and a compensated sensing value of each of the candidate points in the touch regions; ([0076] [0077] [0086] [0088]) 
Lee does not disclose “wherein, for each candidate point in the intersection region, the corresponding compensated sensing value is acquired according to a relative distance between that candidate point and a center position of each of said at least another one of the touch regions”.
Koblyuk discloses “wherein, for each candidate point in the intersection region, the corresponding compensated sensing value is acquired according to a relative distance between that candidate point and a center position of each of said at least another one of the touch regions”. (col 8: 58 – col. 9: 40; col.10: 62 – col. 11:51 ) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculate touch coordinates  into device of Lee.  The suggestion/motivation would have been to improve efficiency. (Koblyuk: col 8: 58 – col. 9: 40)
Regarding claim 2, Lee and Koblyuk disclose “wherein compensating the sensing values of the candidate points in the intersection region when said one of the touch regions forms the intersection region with said at least another one of the touch regions comprises: acquiring a compensation value of each of the candidate points in the intersecting region with respect to each of said at least another one of the 
for each candidate point in the intersection region, acquiring the corresponding compensated sensing value according to the corresponding sensing value and the corresponding compensation, (Lee [0064] [0088] [0062]) 
wherein the touch coordinate of said one of the touch regions is calculated according to the corresponding compensated sensing value of each candidate point in the intersection region.  (Lee [0064] [0088] [0062] [0076]) 
Regarding claim 3, Lee and Koblyuk disclose “wherein, for each candidate 2point in the intersection region, the corresponding compensation value is acquired according to a relative distance between that candidate point and a center position of each of said at least another one of the touch regions and each of the.” (Lee [0064] [0088] [0062] [0076]) 
Regarding claim 4, Lee and Koblyuk disclose “wherein each of points corresponds to a pixel or a plurality of pixels.” (Lee [0032] [0035]) 
Regarding claim 5, Lee and Koblyuk disclose, “wherein acquiring the plurality of touch regions comprises: 

determining whether the sensing value of each point is greater than a predetermined threshold; (Lee [0064] [0088] [0062] [0076] threshold can be zero.) 
acquiring a plurality of peak values from the sensing values greater than the predetermined threshold, and finding a plurality of peak value points; (Lee Fig. 6B, [0080] [0082]) and 
acquiring the plurality of touch regions according to the positions of plurality of peak value points and predetermined region size, each of the touch regions including the plurality of candidate points.” (Lee Fig. 6B, [0080] [0082])
Regarding claim 6, Lee and Koblyuk disclose “wherein the plurality of candidate points in each of the touch regions comprise a corresponding one of the plurality of peak value points and surrounding points adjacent to said corresponding one of the plurality of the peak value points”.  (Lee Fig. 6B, 6D [0080] [0082])
Regarding claim 7, Lee and Koblyuk disclose “A touch positioning apparatus applied to an electronic device having a touch unit, wherein the touch positioning apparatus comprises a processor configured to receive sensing values of touch points on the touch unit from sensors, and determine touch 3coordinates based on the sensing values by executing instructions for achieving the method according to claim 1.” (Lee [0064] [0088] [0062]) 
Regarding claim 13, Lee and Koblyuk disclose “An electronic device, comprising the touch positioning apparatus according to claim 7”. (Lee [0064] [0088] [0062]) 
Regarding claim 14, Lee and Koblyuk disclose “wherein, the intersection region is a part of said one of the touch regions and is also a part of each of said at least another one of the touch regions, which is partially overlapped with said one of the touch regions”. (Lee [0064] [0088] [0062] [0076]) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the argument does not apply to newly cited Lee and Koblyuk references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.